Title: To James Madison from Lafayette, 1 December 1802
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear friend
La Grange 10h frimaire,Xbre the 1st 1802
Had I Not a proper Reliance on the Steadiness of Your Sentiments I Might fear You Have forgotten the old friend Who Has Not for Many, Many Years Received one Line from You. But I Conclude from the feelings of My Own Heart that Your Reciprocal Affection to Me Has not diminished, and that through the Vicissitudes of a Life as Stormy as it is Now Quiete, I Have Been Accompagnied With Your interest and friendly Wishes. How far You May Have partaken in the Error of those Who Judging at a distance, and Being deceived By the Sound of Words, Have Sincerely thought I ought to Have Sacrificed the Evidence of public interest, National Will, and Sworn Laws to the pretended plan and Real Mistake of a few individuals, I Have Had Never the Opportunity to know. Matters Were So Misrepresented Abroad, that While on the Ninth August 1792 the National Assembly Had at A Majority of Upwards the two thirds of the Votes By a Special decree declared they were no more free, the Laceration of that decree the next day, the Expulsion of the Members, the Command of Contrary decrees By Strangers Covered With Blood and threatening Extermination Were Represented abroad as the Acts of the Legislative Body—that While the Constitutional powers Were defended By the Best Republicans of france Such as La Rochefoucauld, dietrich, dufalga, desaix, dupont &c. By Me whom the Court did then, whom all kings, Courts, Aristocrates Ever did, and do still Hate Above All Men, By My friend La tour Maubourg the only Man who in the Late Assemblies Has Mentionned Elective Representation and Liberty of the press, the Name of Virtuous Republican was Given to Such Men as danton and Santerre who were then in the Actual pay of the Thuileries and Ready to turn a Riot Either for or Against them, to the Tools of Orleaneze Royalty, to those Royalist Officers who Had the Lesser Scrupules about the Rights of National Sovereignty, or to Such a intriguer as du Mouriez Who Had Been Against the 14h july, Had proposed Several Counter Revolutionary plans, and Since Betrayed His trust to the Coalition—and While the Girondists who Had Connived at a Riot as a threat Not as a Subversion, as a Consignation of power into their Hands Not a destruction of All Constitutional Order, felt the Very Next day the whole Authority Had Been Monopolized By their temporary Allies whom they feared and detested, While they Lamented their irretrievable Secession from those founders of the Revolution whose patriotism and disinterestedness they Had Never Questionned, it Became Necessary for their Consequence and Safety to Support Abroad, and Espouse at Home Measures to a part of Which they Were Strangers, as Many of Which they did Repine Untill By their too Late Opposition to Jacobinism they Were Brought to an Honorable Very Meritorious death. The Error in Germany, in England Could not be So General, Nor Last So Long as in More Remote Countries. Yet the knowledge of individuals, and Home Rememberances Might Have Been a preservative. Now that Epocha of our Stormy Season and indeed Every other Are Sunk into a dead Calm, and You Would Be Surprised to See With What front the Most turbulent Usurpers of the Name of patriot Now Stare at the friend of liberty who perseveres to Assert liberal principles, and to Use liberal Expressions.
Under those Circumstances a life of Retirement is the only one that Suits me. I Am pleased to See friends of Mine in public Employements and think the Cause of freedom and the Welfare of My Country is Benefited By it. Yet I Have presumed an other Calculation for Myself and Cherished the idea that a Long Carrier in the duties of Soldier Apostle and Martyr to the Sacred doctrine fitted me for the Station of a Retired Veteran. I Aknowledge My Great Obligations to Bonaparte Who With Equal Steadiness and Spirit, did, and Was the only Man who Could, after five Months of a Victorious Negociation, Execute the orders of the french Governement for our Rescue from the Coalitionary Hands. I thought on the Event of the 18th Brumaire, prepared By Republican Hands, and Universally Confessed as a Liberation from a New impending terrorism, that the liberal professions which Accompagnied it, Were to the Man of liberty a Sufficient Signal to Return Home, and So I did Oppenly, altho’ Not Yet invited, Nor Would I Be Erazed from the proscription List Unless My Companions Had on the Same day Equal justice done By them, Which Was Effected. I Have on Several Instances found in Bonaparte an obliging disposition towards me Nor Am I insensible of particular Marks of His Regard. But Having found as I Very Candidly told Him that His direction Was on a line diverging from My principles, I was More and More Confirmed in My determination for a Country Life. You Have No doubt Been Informed, as it Was, I don’t know How, published in foreign papers, that in the Affair of the Consulate for life My Vote Was Such as Could Not please Him, Not that I Would Have Repined at Large Concessions of Honors and power Compatible With and Offered as a price for liberty, the less So as there is in france Such a disgust of freedom, Such Evils impending in what they Call a Restoration, and Bonaparte is a Man Most Exalted in Glory, parts, and influence. But I Want france to Be a free Republic. I above All am determined Never to Give up those principles which our friend Jefferson Remembers My Having on the 11th July 1789 proclaimed in an Assembly Surrounded With Royal Troops—they Were the principles of our American Revolution—I Gave them as my Manifesto and My Ultimatum. Nor Could My Ennemies Amidst their Calumnies Ever point out the Action, the Expression, Which in the day of power, nor in the time of Shipwreck Has deviated from them—and Now, While I Refuse My Assent to the Consolidation of an Arbitrary System, I am taxed With A dangerous folly of patriotic dreams and disregard of public tranquillity. Let me therefore Stick to My Rural abode and Agricultural pursuits. I Live in an Agreable place, About forty Miles from paris. My Children are With me. Georges Has Married the daughter of Tracy whom Mr. Jefferson Has known in the Constituent Assembly and Who is One of His Warmest Admirers. My Elder daughter is the Wife of Charles La tour Maubourg the Youngest Brother of My Olmutz Companion and Has two Lovely Little Girls. My daughter in Law is Within a few Months to Encrease Our family. Georges is Now at turin Where the 11th Rgt of Huzzards Has its Quarters. Virginia, My Younger daughter, will, I think, Be Married Before Long. The Health of My Wife, Also [sic] it Never Can Be perfectly Restored, is Now Tolerably Good. You know I am Not Very fond of Monney—yet I Wish I Had More of it. One Half of My fortune I Had With Much pleasure to Myself Employed in pursuits Conformant to my principles and Inclinations. The other Half Has Been Almost Entirely dilapidated and taken from me. The Losses Effected By our Own decrees or those of a General Nature I do Not Reckon. I found on My Return a Great Number of Creditors. They all, and Every one of them, Acted By Me With Much delicacy. Yet there Was No proportion Between My debts and My property. The Share of My Wife Had Also Been Much Reduced and the place of Abode which She inherited was in Great Need of Repairs and totally destitute of furniture. I found Myself deeply indebted to Governeur Moriss who in dreadful times Advanced for my Wife a Large Sum of Monney—to Mr. parish, the American Consul, Who Made Every Advances for the Subsistence of My family in the Coalitionary Captivity and Untill We Were Restored to our Country—to other Americans I am Also indebted. So that if I Was to Clear, as it is Said, My fortune I Would Be Cleared out of Every thing I possess—for Admitting My debts paid of, there Remain Only for Each of My Children three thousand french Livres a Year, and for My Wife and Myself, Besides our Lodgement, Six thousand french Livres of Net Revenue Which Added to My Military pension as a Retired General Gives about five Hundred Guineas a Year. I Have By Exchanges With My Neighbour Succeeded to Surround the House and farm Buildings With One whole tract of Land Upwards of Six Hundred Acres—four Hundred Arable—the Remainder Woods, pasture, Ground fit to Be turned into Meadow, Vineyard, Orchard &c. Had I in My power a Large Sum of Monney I Might Set Up a profitable, and to Me a delightfull farming Establishement. My Studies, and My Activity are Now Confined to those pursuits, and indeed I think I am Able to practise With Advantage. But Situated as I am, it is as Much as I Can do to Begin this Spring With One plough. It Would Be in me Unbecoming Affectation to Seem ignorant of the kind intentions of Several friends of Mine Both in and About Governement and Congress. With the Same frankness I Will tell You Such Measures, While they May Be Considered in My Circumstances, as Necessary, are also in My Opinion and feelings, Equally Honorable and pleasing So that far from Having the Narrow objections of a Misapplied Vanity I Would Now Be as proud to Receive the Gifts of the free Representation of the United States as I Have, While I Was Rich, thought Myself Warranted in Refusing Them.
There is an other object of Which Mr. dawson and Some other friends Have Repeat[ed]ly Spoken and writen to me—Viz the tracts of Land Given to Each Continental Officer, and those Which Have Been Voted Specially for me By the Several States. I thought My Best Way Was to Apply to the House of our friend dupont to Make proper Enquiries About it, and His Sons Have been desired By Him and Requested By Me to Consult You, and inform themselves Respecting the Actual State of things of Which I am perfectly ignorant.
Those Confidential Communications, My dear Madisson, Are to You An Additional proof of My dependance on the Continuation of Your friendship. Be pleased to Remember me Most Affectionately to Mr. Jefferson Who Has No doubt Received My Letters and to all other friends, particularly to the Noble, Heroic Huger, the Man for Whom My Gratitude, Love, and Admiration shall Last As long As my Heart Can Beat. Adieu, My dear friend, With Equal Affection and Regard Yours
Lafayette
Do You Remember our indian Visit? Some particulars of which I Have Smiled at in the Most Gloomy days of a Solitary dungeon.
 

   
   RC (MHi: Theodore F. Dwight Autograph Collection); FC and partial FC (NIC: Dean Collection). RC postmarked New York, 21 Mar. Docketed by JM. FC and partial FC in an unidentified hand. FC marked “Triplicate”; partial FC marked “Copie à Garder.”



   
   On 9 Aug. 1792 the French legislative assembly refused to indict Lafayette on charges of conspiring against the revolution and to depose the king. On 10 Aug. the assembly declared the king suspended, leading to the attack on the Tuileries and the end of the monarchy (Samuel F. Scott and Barry Rothaus, eds., Historical Dictionary of the French Revolution, 1789–1799 [2 vols.; Westport, Conn., 1985], 2:941; Georges Lefebvre, The French Revolution [2 vols.; London, 1962–64], 1:237–38).



   
   Revolutionary politician Philippe-Frédéric, baron de Dietrich, was elected mayor of Strasbourg, condemned by the Paris revolutionary tribunal, and executed in December 1793. Dufalga, the chief of an engineering battalion in the Army of the Sambre-et-Meuse, was distinguished by his courage at the crossing of the Rhine in September 1795. Army officer Louis-Charles-Antoine des Aix (or Desaix), imprisoned in 1792 for objecting to the dethronement of the king, became a general in the Army of the Rhine-et-Moselle after his release (Scott and Rothaus, Historical Dictionary of the French Revolution, 1:315; Réimpression de l’ancien Moniteur, seule histoire authentique et inaltéréé de la révolution française depuis la réunion des Etats-Généraux jusqu’au Consulat (mai 1789–novembre 1799) [32 vols.; Paris, 1850–60], 26:12; Tulard, Dictionnaire Napoléon, pp. 593–94). For François-Alexandre-Frédéric, duc de La Rochefoucauld-Liancourt, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:138 n. 1. For Pierre Samuel DuPont de Nemours, see Malone, Correspondence between Jefferson and du Pont de Nemours, pp. xiii-xxv.



   
   Marie-Charles-César-Fay, comte de Latour-Maubourg, was a member of the Constituent Assembly who was later imprisoned with Lafayette at Olmütz (Scott and Rothaus, Historical Dictionary of the French Revolution, 2:554).



   
   George-Jacques Danton is generally believed to have accepted bribes from the royal government. Antoine-Joseph Santerre, a Paris brewer, was chief of a national guard battalion involved in the attack on the Tuileries (Lefebvre, French Revolution, 1:239–40 n. 1; Louis Adolphe Thiers, The History of the French Revolution [1881; 5 vols.; Freeport, N.Y., 1971 reprint], 1:407).



   
   Charles-François Du Périer Dumouriez was sent by Lafayette to assist the rebellion in the Austrian Netherlands. He succeeded Lafayette as commander of the Army of the North and defected to the Austrians in 1793 (Scott and Rothaus, Historical Dictionary of the French Revolution, 1:331–33).



   
   The coup d’état of 18 Fructidor an V (3 Sept. 1797) establishing the Directory took place two weeks before Lafayette’s release from his imprisonment at Olmütz. Lafayette’s opposition to this government resulted in his residence outside France until Napoleon’s overthrow of the Directory on 18 Brumaire an VIII (9 Nov. 1799) (W. E. Woodward, Lafayette [New York, 1938], pp. 369, 379–80; Tulard, Dictionnaire Napoleon, pp. 605–7).



   
   Lafayette wrote Napoleon that while he would be happy to see him ruler for life of a free republic, he could not vote for such a title before being assured that liberty was truly restored in France (John Simpson Penman, Lafayette and Three Revolutions [Boston, 1929], pp. 268–69).



   
   On 11 July 1789 Lafayette read to the National Assembly the declaration of rights that he had written with Jefferson’s advice (Louis Gottschalk and Margaret Maddox, Lafayette in the French Revolution: Through the October Days [Chicago, 1969], pp. 81–82, 89, 92–97).



   
   Partial FC ends here.



   
   In June 1802 George Washington Lafayette had married Emily de Tracy, the daughter of Antoine-Louis-Claude, comte de Tracy-Destutt, a philosopher and revolutionary politician who opposed Napoleon’s seizure of power (Woodward, Lafayette, p. 385; Scott and Rothaus, Historical Dictionary of the French Revolution, 2:979).



   
   Virginie de Lafayette married Louis, marquis de Lasteyrie, on 20 Apr. 1803 (Woodward, Lafayette, p. 385).



   
   For a discussion of Lafayette’s American lands, see Madison and Lafayette’s Louisiana Lands, 26 Oct. 1809 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (3 vols. to date; Charlottesville, Va., 1984—)., 2:35–38).



   
   The young South Carolinian Francis Kinloch Huger, son of Revolutionary War veteran Benjamin Huger, attempted to rescue Lafayette from his imprisonment at Olmütz in 1794 (Elizabeth Pinckney Huger, Statement of the Attempted Rescue of General Lafayette from “Olmutz” [n. p., 1881], pp. 3, 10).



   
   For JM’s 1784 trip with Lafayette to northern New York, see JM to Jefferson, 11 Oct. 1784, and Editorial Note (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 8:116–18).


